Title: From John Adams to John Taylor, 24 February 1815
From: Adams, John
To: Taylor, John



Dear Sir
Quincy Feb. 24 1815

The Correction in your favour of the 10th is exact. I pray you to restore No. 24 to its place No. 3 and all the Subsequent ones to their Ranks. In future I will correct the procedure. But it may be Some time before I can go on, for I have So many Irons in the fire, that I cannot bring them at once on the Anvil and hammer them all in the nick of time.
I have not numbered this because it is a by business. I congratulate you on the Peace.
Why John Randolph Should dig a dead Body from the Grave merely for the pleasure of kicking it, I know not. But the poor Carcass feels not enough to flap the bug that Stinks and Stings.
As Usual your Sert
John Adams